Citation Nr: 0737509	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  07-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the RO properly reduced the disability rating for the 
veteran's bilateral hearing loss disability from 60 percent 
to 20 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

In September 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

In a September 2007 statement, the veteran withdrew his claim 
for entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
Therefore, that issue is not currently before the Board.

In November 2007, the Board granted a motion to advance the 
veteran's case on the Board's docket.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was granted in a December 2003 rating decision; a 60 percent 
rating was assigned, effective November 5, 2002.

2.  A July 2006 rating decision proposed to reduce the rating 
for the veteran's bilateral hearing loss disability to 20 
percent based upon improvement in the veteran's hearing; the 
veteran was informed of the proposal by letter dated in July 
2006, and afforded a period of 60 days in which to submit 
additional evidence.  

3.  The reduction in evaluation to 20 percent was effectuated 
by an October 2006 rating decision, and made effective 
January 1, 2007.

4.  The record demonstrates that at the time the RO reduced 
the disability rating for bilateral hearing loss disability 
to 20 percent, there had been improvement in the disability.

5.  Currently the veteran has level VI hearing in the right 
ear and level V hearing in the left ear.


CONCLUSION OF LAW

The 60 percent rating for bilateral hearing loss disability 
was properly reduced to 20 percent, and a rating higher than 
20 percent is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the record reflects that the RO 
provided the veteran with the notice required under the VCAA, 
to include notice of the disability-rating and effective-date 
elements of his claim as well as notice that he should submit 
any pertinent evidence in his possession, by letters mailed 
in May 2006 and July 2006.  Therefore, the Board is satisfied 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records.  The RO also afforded the veteran appropriate VA 
examinations that assessed the severity of his service-
connected hearing loss disability.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has 
requested a new VA examination, the record reflects that the 
veteran has undergone three VA examinations in the past two 
years, and in the Board's opinion, another VA examination is 
not warranted because the medical evidence currently of 
record is sufficient to decide the claim.  Furthermore, at 
the abovementioned Travel Board hearing, the veteran 
indicated that his hearing had not worsened since his most 
recent VA examination in May 2007.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the claim in February 2007 and June 2007.  
There is no indication in the record or reason to believe 
that the ultimate decision of the RO on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

Analysis

The RO issued a rating decision in December 2003 that 
assigned a 60 percent rating for bilateral hearing loss 
disability, effective November 5, 2002.  

The veteran underwent a VA audiological evaluation in January 
2003.  Pure tone air conduction thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Average
Right 
Ear
55
60
65
75
64
Left 
Ear
45
65
65
70
61

Maryland CNC tests revealed speech recognition ability of 36 
percent in the right ear and 42 percent in the left ear.

The foregoing results are indicative of level IX impairment 
in the right ear and level IX impairment in the left ear, 
which is considered 60 percent disabling under the schedular 
criteria.  

The current claim for an increased evaluation was received in 
April 2006.

A May 2006 VA audiology exam report notes the veteran's 
complaints of difficulty hearing in groups, via the 
telephone, and in the presence of noise.  Pure tone air 
conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
61
65
70
80
69
Left 
Ear
55
65
65
70
64

Maryland CNC tests revealed speech recognition ability of 76 
percent in the right ear and 78 percent in the left ear.

These results are indicative of level IV impairment in each 
ear, a level of impairment that is considered 10 percent 
disabling under the schedular criteria.  However, because the 
puretone threshold at each of the four above specified 
frequencies are above 55, the veteran meets the exceptional 
pattern of hearing under 38 C.F.R. § 4.86(a).  Under Table 
VIa, these results are indicative of level V hearing 
impairment in each ear.  When applied to Table VII, a 20 
percent rating is warranted.

In a July 2006 decision, the RO proposed to reduce the 
evaluation for the veteran's bilateral hearing loss 
disability to 20 percent.  The veteran was sent a letter 
informing him of this proposal, that he would be afforded 60 
days to submit evidence showing why the rating should not be 
reduced, and that he would be afforded an RO hearing if 
desired.  In response, the veteran requested a new VA 
examination.  

A September 2006 VA audiology exam notes that the veteran 
denied any new ear history since his last exam.  Pure tone 
air conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
60
65
75
80
70
Left 
Ear
55
65
70
70
65

Maryland CNC tests revealed speech recognition ability of 72 
percent in the right ear and of 74 percent in the left ear.

These results are indicative of level VI impairment in the 
right ear, and level V in the left ear, which is considered 
20 percent disabling under the schedular criteria.  Again, 
the veteran meets the exceptional pattern of hearing under 
38 C.F.R. § 4.86(a).  Under Table VIa, these results are 
indicative of level VI hearing impairment in the right ear 
and level V hearing impairment in the left ear.  When applied 
to Table VII, a 20 percent rating is warranted.

A May 2007 VA audiology exam notes that pure tone air 
conduction thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
Right 
Ear
60
70
70
80
70
Left 
Ear
55
65
65
70
64

Maryland CNC tests revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.

These results are indicative of level VI impairment in the 
right ear, and level IV in the left ear, which is considered 
20 percent disabling under the schedular criteria.  Again, 
the veteran meets the exceptional pattern of hearing under 
38 C.F.R. § 4.86(a).  Under Table VIa, these results are 
indicative of level VI hearing impairment in the right ear 
and level V hearing impairment in the left ear.  When applied 
to Table VII, a 20 percent rating is warranted.

In October 2006, the RO reduced the rating for the disability 
to 20 percent, effective January 1, 2007.  The material 
improvement necessary to support the reduction was 
established by the results of the VA examinations in May 
2006, September 2006, and then again in May 2007.  In 
addition, the record reflects that the RO complied with the 
due process requirements for reducing the rating.

Thus, the RO properly reduced the rating for the veteran's 
bilateral hearing loss disability to 20 percent.  There is no 
basis for a rating higher than that level.  


ORDER

Entitlement to restoration of a 60 percent rating for 
bilateral hearing loss disability or a higher rating than 20 
percent is denied



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


